ATTORNEY GRIEVANCE COMMISSION          *     IN THE
OF MARYLAND                            *     COURT OF APPEALS
                                       *     OF MARYLAND
    Petitioner                         *
                                       *     Misc. Docket AG
V.                                     *     No. 27
                                       *     September Term, 2017
GARY STEWART PEKLO                     *
                                       *
           Respondent                  *
                                       *
               ***********************************************
                                          ORDER

      Upon consideration of the Joint Petition for Disbarment by Consent filed herein

pursuant to Maryland Rule 19-736 and Respondent's acknowledgement therein that

sufficient evidence exists to sustain allegations that he committed professional

misconduct in violation of Rules 8.4(c) & (d) of the Maryland Lawyers' Rules of

                                                                          2nd day of
Professional Conduct in effect at the time of the misconduct, it is this ___

  October
--------- , 2017,

       ORDERED, that Gary Stewart Peklo, Respondent, is hereby disbarred by consent

from the practice of law in this State, effective immediately; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Gary Stewart

Peklo from the register of attorneys in this Court, notify Respondent of the filing of this

order in accordance with Maryland Rule 19-742(a)(l), and comply with the notice

provisions set forth in Maryland Rule 19-761(b).



                                                     /s/ Clayton Greene Jr.
                                                   Senior Judge